Exhibit 10.2

 

 

First Amendment

to the

Opportunity Bank of Montana

Amended Salary Continuation Agreement

For

Peter J. Johnson

 

This First Amendment is adopted this 11th day of October, 2018 by Opportunity
Bank of Montana located in Helena, Montana (the “Bank”).

 

The Bank and Peter J. Johnson (the “Executive”) executed the Amended Salary
Continuation Agreement effective as of September 3, 2015 (the “Agreement”).

 

The undersigned hereby amends the Agreement for the purpose of increasing the
benefits provided therein. Therefore, the following changes shall be made:

 

Section 2.1.1 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.1.1     Amount of benefit. The annual benefit under this section 2.1 is
$78,000.

 

IN WITNESS OF THE ABOVE, the Bank hereby consents to this First Amendment.

 

Opportunity Bank of Montana

 

 

By: /s/ Rick F. Hays         Title:  Director               Acknowledged:      
        /s/ Peter J. Johnson   Peter J. Johnson  

   